DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 25 February 2022. Claims 1 - 3, 5, 6, 13 - 15, 17 - 21, 23 and 24 are currently pending. 

Specification
The objection to the specification, due to a non-descriptive title of the invention, is hereby withdrawn in view of the amendments and remarks received 25 February 2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 3, 13 - 15 and 19 - 21 are hereby withdrawn in view of the amendments and remarks received 25 February 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Michael R. Krawzsenek (Reg. No. 51,898) on 10 March 2022.

The application has been amended as follows: 

-	In Claim 1 Line 10 change “wherein for performing the feature extraction in the lateral direction” to --wherein [[for]] performing the feature extraction in the lateral direction--.

-	In Claim 1 Lines 12 - 13 change “sequence of the image, the processor further performs operations comprising:” to --sequence of the image, comprises:--.

-	Cancel Claim 2.

-	In Claim 3 Line 1 change “The method according to claim 2, wherein before fusing” to --The method according to claim [[2]] 1, wherein before fusing--.

-	Cancel Claim 14.

-	In Claim 15 Line 1 change “The computer device according to claim 14, wherein the processor” to --The computer device according to claim [[14]] 13, wherein the processor--.

-	Cancel Claim 20. 

-	In Claim 21 Line 1 change “The storage medium according to claim 20, wherein” to --The storage medium according to claim [[20]] 19, wherein--.

Allowable Subject Matter
Claims 1, 3, 5, 6, 13, 15, 17 - 19, 21, 23 and 24 (now renumbered 1 - 12) are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. U.S. Patent No. 10,891,476; which is directed towards a method, system and neural network for identifying a direction of a document wherein an image of a text line from a document is first rotated 180 degrees before undergoing convolution and pooling operations to obtain a one-dimensional array of elements and then a reversely arranged order of the elements in the one-dimensional array is provided to a classifier to obtain document direction classification results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667